Citation Nr: 1125084	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of a 40 percent disability rating to a 20 percent disability rating, from April 1, 2009, was proper for the Veteran's service-connected lumbar spine disability.

2.  Entitlement to an increased disability rating for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from June 1947 until August 1965 and from December 1965 until February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision, in regards to the reduction claim, and a June 2009 decision, in regards to the increased rating claim, from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held via videoconference at the RO in March 2011.

The Board also notes that although no rating decision was issued in regards to the increased rating claim, the June 2009 Statement of the Case (SOC) adjudicated the matter strictly as an increased rating claim.  The Veteran's August 2009 VA Form 9 serves as a timely notice of disagreement (NOD) for that decision.  38 C.F.R. § 19.26.  Indeed, the Board hearing transcript reflects that the Veteran clarified he was pursuing the issue increases rating while simultaneously challenging the reduction and seeking restoration.  Furthermore, although the January 2011 representative statement was not filed within 60 days of the November 2010 Supplemental Statement of the Case (SSOC), the RO certified the claim to the Board.  Therefore, the Board accepts the claim for increased rating as continuing to be on appeal.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of an NOD); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the severity of his lumbar spine disability did not improve, and thus that the reduction of a 40 percent disability rating to a 20 percent disability rating, from April 1, 2009, was not proper.  Additionally, he contends that his lumbar spine disability warrants an increased rating, in excess of a 40 percent disability rating.  He essentially contends that his lumbar spine disability is the cause of a variety of symptoms, and that his other non-service-connected disorders, such as Parkinson's disease, are not the cause of such symptoms.

The Veteran filed an increased rating claim for his service-connected lumbar spine disability in May 2008, at which time he claimed that his disability was more severe than indicated by the 40 percent disability rating previously granted him.  
Following a July 2008 VA examination, the RO proposed reducing the Veteran's claim in an August 2008 rating decision, and implemented the reduction to a 20 percent disability rating in a January 2009 rating decision.  

The Veteran filed a NOD in March 2009, in regards to the reduction of his disability rating.  The RO issued a SOC in June 2009 for an increased rating claim for the service-connected lumbar spine disability, in excess of 20 percent.  The Veteran filed a VA Form 9 in August 2009, and disagreed with the 20 percent disability rating.  The RO issued a SSOC in November 2010, for an increased rating claim, in excess of 20 percent, for the service-connected lumbar spine disability.  The Veteran's representative filed a statement, a little over 60 days following the SSOC, indicating a continued disagreement with the 20 percent disability rating.  A January 2011 VA Form 8 certified the issue of increased rating for a lumbar spine disability to the Board.  The Veteran's March 2011 Board hearing included the issue concerning the propriety of the reduction, as well as whether a rating in excess of 40 percent is warranted.

To date, the Veteran has not been issued a SOC for the issue of whether the reduction of a 40 percent disability rating to a 20 percent disability rating, from April 1, 2009, was proper for the Veteran's service-connected lumbar spine disability.  The SOC and SSOC of record only adjudicated the increased rating claim, for a disability rating in excess of 20 percent.  These rating determinations did not provide notice of the laws and regulations relevant to rating reduction, nor were reasons and bases provided with respect to whether the reduction was proper.  Therefore, under the circumstances of this case, the Board has no discretion and must remand the reduction matter for the issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

Additionally, the Veteran's current disability rating is dependent on whether the prior rating reduction was warranted.  As such, the increased rating claim is inextricably intertwined with the reduction claim.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In the March 2011 videoconference hearing, the Veteran indicated that he receives continuing private treatment for his back, as recently as the week prior to the hearing.  The record does not indicate that the Veteran's recent private medical records are of record.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC shall issue a Statement of the Case to the Veteran concerning the claim of whether the reduction of a 40 percent disability rating to a 20 percent disability rating, from April 1, 2009, was proper for the Veteran's service-connected lumbar spine disability.  The Veteran shall be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.

2.  The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding medical records in regards to his claim, specifically including his reference to treatment during the March 2011 Board hearing, and provide the appropriate authorizations for obtaining such records. If the Veteran wishes for the RO/AMC to attempt to obtain those records and provides the appropriate authorizations, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


